DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Safa et al. (US PGPUB No. 2017/0147245) [hereinafter “Safa”] in view of Dejana et al. (US PGPUB No. 2014/0297695) [hereinafter “Dejana”].

As per claim 1, Safa teaches a method comprising: receiving, from a user account registered with a content management system ([0042], user account for accessing files on a central server including writing see also Abstract), a request to access a content item managed by the content management system for the user account ([0042], request to write to a file see also [0014], writing to a file with a type), the content item having one or more behaviors configured for at least one of an attribute associated with the content item and the content item associated with the attribute ([0012] and [0014], rules for file types and file extensions); obtaining, from a representation of a remote state of content items associated with the user account, metadata defining the attribute associated with the content item ([0023]. obtaining file type and file extension of content being written to); based on the metadata, determining the one or more behaviors configured for at least one of the attribute and the content item associated with the attribute ([0022] and [0024], using file extension to determine whether write access is allowed); and applying, via one or more processors, the one or more behaviors to the content item ([0022] and [0026], blocking or allowing write access based on various rules).
	Safa does not explicitly describe metadata defining the attribute associated with a specific content item. Dejana teaches metadata defining the attribute associated with a specific content item ([0078] with [0074] and [0085], metadata for each file used to control and implement “behaviors” associated with file like policies and rules).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Safa with the teachings of Dejana metadata defining the attribute associated with a specific content item, to track and store a plurality of attributes to control a wide range of behaviors associated with a file.

As per claim 2, the combination of Safa and Dejana teaches the method of claim 1, wherein applying the one or more behaviors comprises at least one of implementing the one or more behaviors for the content item and performing the one or more behaviors for the content item (Dejana; [0074] and [0085], implementing rules and policies associated with the metadata of a file).

As per claim 3, the combination of Safa and Dejana teaches the method of claim 1, wherein the metadata is obtained via an application associated with the content management system (Safa; [0024] and [0022]-[0023], manager handles determining file type and extensions), and wherein applying the one or more behaviors comprises performing, via the application, the one or more behaviors prior to the content item being accessed by an additional application associated with at least one of the content item and a file extension associated with the content item (Safa; [0022] and [0026], blocking or allowing write access based on file type and extensions).

As per claim 4, the combination of Safa and Dejana teaches the method of claim 1, wherein the attribute identifies a type of content item associated with the content item (Safa; [0014], rules based on a file type) also (Dejana; [0093], requirements based on file type), and wherein the one or more behaviors are configured for the type of content item (See id. - requirements and rules implement behaviors for the file type).

As per claim 5, the combination of Safa and Dejana teaches the method of claim 4, wherein determining the one or more behaviors comprises: determining the type of content item associated with the content item based on the attribute (Dejana; Abstract, determining implicit metadata from explicit metadata – implicit metadata includes file type see [0074]); and determining the one or more behaviors configured for the type of content item (Safa; [0014], rules based on a file type) also (Dejana; [0093], requirements based on file type).

As per claim 6, the combination of Safa and Dejana teaches the method of claim 1, wherein the attribute is mapped to the one or more behaviors, and wherein the one or more behaviors comprise one or more custom behaviors that are different from a predefined behavior associated with the content item (Safa; [0033], rules can be pre-created or dynamically improved on) see also (Dejana; [0085], policies are stored and can be customized and rewritten based on need see [0042]), the predefined behavior being based on at least one of a file extension associated with the content item (Safa; [0012], write access defined based on file extension), an application associated with the file extension (Safa; [0019] and [0022], determining authority of application which is attempting to access the file extension), and a type of content item associated with the content item (Safa; [0014], write access allowed based on file type).

As per claim 10, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 11, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 12, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 13, the substance of the claimed invention is identical or substantially similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

As per claim 14, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 15, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 20, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Safa and Dejana in further view of Varadharajan et al. (US PGPUB No. 2014/0181438) [hereinafter “Varadharajan”].

As per claim 7, the combination of Safa and Dejana teaches the method of claim 1, wherein the one or more behaviors comprise at least one of prompting for a password prior to providing access to a content of the content item (Dejana; [0092], user login includes passwords see also [0075] user password), restricting a content item operation (Safa; [0012], allowing or not allowing a write operation), allowing a content item operation (Safa; [0012], allowing or not allowing a write operation), modifying a menu associated with the content item (Safa; [0023], directory is a type of menu and will be modified when file is added or modified), redirecting the user account to a destination (Dejana; [0020]-[0021], data files from user account are “redirected” to specific locations in the storage system), a synchronization behavior (Safa; [0033], syncing rules at user device with central repository), allowing or restricting a move operation (Dejana; [0025], moving data restricted or allowed based on storage location requirements), allowing or restricting a renaming operation, allowing or restricting a modify operation (Safa; [0012], allowing or not allowing a write operation), and displaying an interface when the content item is invoked (Dejana; [0021] and [0068], applications have requirements for accessing data – application is a type of interface).
The combination of Safa and Dejana does not explicitly teach displaying an icon for the content item. Varadharajan teaches displaying an icon for the content item ([0220], displaying icons for components including data in the system for user graphical interface).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Safa and Dejana with the teachings of Varadharajan, displaying an icon for the content item, to make the user experience more visually intuitive and easier to make and direct operations.

As per claim 8, the combination of Safa and Dejana teaches the method of claim 1.
The combination of Safa and Dejana does not explicitly teach wherein the representation of the remote state of content items associated with the user account comprises a remote tree data structure stored at a client device, wherein the remote tree data structure comprises nodes corresponding to the content items associated with the user account, each node identifying a current state at the content management system of an associated content item stored at the content management system. Varadharajan teaches wherein the representation of the remote state of content items associated with the user account comprises a remote tree data structure stored at a client device (Abstract, storing files at client device which can be stored in a file folder directory structure see [0075]), wherein the remote tree data structure comprises nodes corresponding to the content items associated with the user account ([0122], data corresponding to user accounts), each node identifying a current state at the content management system of an associated content item stored at the content management system (Abstract, each file reflects a current state of the file at the client which is synced with a global system see also [0075] and [0128]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Safa and Dejana with the teachings of Varadharajan, wherein the representation of the remote state of content items associated with the user account comprises a remote tree data structure stored at a client device, wherein the remote tree data structure comprises nodes corresponding to the content items associated with the user account, each node identifying a current state at the content management system of an associated content item stored at the content management system, to make allow quick access to the content while tracking and logging changes in a more stable and permanent server.

As per claim 9, the combination of Safa and Dejana teaches the method of claim 1.
The combination of Safa and Dejana does not explicitly teach wherein the representation of the remote state of the content item comprises a data structure that logs content item revisions implemented at the content management system. Varadharajan wherein the representation of the remote state of the content item comprises a data structure that logs content item revisions implemented at the content management system (Abstract, client logs changes via backups, snapshots, archiving, etc. and these are also represented in the central global system in various types of file structures see [0075]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Safa and Dejana with the teachings of Varadharajan, wherein the representation of the remote state of the content item comprises a data structure that logs content item revisions implemented at the content management system, to make allow quick access to the content while tracking and logging changes in a more stable and permanent server.

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

As per claim 17, the substance of the claimed invention is identical or substantially similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.

As per claim 18, the substance of the claimed invention is identical or substantially similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wuzer (US PGPUB No. 2021/02711348), Unger et al. (US Patent No. 10,474,635), Gokhale et al. (US PGPUB No. 2014/0188804), Blair et al. (AU-2011203185-A1), McDaniel et al. ("Content based file type detection algorithms," 36th Annual Hawaii International Conference on System Sciences, 2003. Proceedings of the, 2003, pp. 10 pp.-, doi: 10.1109/HICSS.2003.1174905), Zhao et al. ("A user-level secure grid file system," SC '07: Proceedings of the 2007 ACM/IEEE Conference on Supercomputing, 2007, pp. 1-11, doi: 10.1145/1362622.1362683), Graf et al. ("A capability-based transparent cryptographic file system," 2005 International Conference on Cyberworlds (CW'05), 2005, pp. 8 pp.-108, doi: 10.1109/CW.2005.1), Amirani et al. ("A new approach to content-based file type detection," 2008 IEEE Symposium on Computers and Communications, 2008, pp. 1103-1108, doi: 10.1109/ISCC.2008.4625611) and Dhanalakshmi et al. ("File format identification and information extraction," 2009 World Congress on Nature & Biologically Inspired Computing (NaBIC), 2009, pp. 1497-1501, doi: 10.1109/NABIC.2009.5393688) all disclose various aspects of content management with rules and policy regarding file type and file extensions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        October 18, 2022